Case 2:19-cv-00403-SPC-MRM Document 56 Filed 02/11/21 Page 1 of 2 PageID 648




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DARYL TEBLUM, individually and
on behalf of all others similarly
situated

             Plaintiff,

v.                                               Case No: 2:19-cv-403-SPC-MRM

PHYSICIAN
COMPASSIONATE CARE LLC,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff’s Notice of Filing Revised Short Form

Notices (Doc. 55) in compliance with the Court’s February 4, 2021 Order. After

review of the revised short form notices, the Court finds they adequately cure

the deficiencies previously identified.

       Accordingly, it is now

       ORDERED:

          The revised short form notices are APPROVED.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00403-SPC-MRM Document 56 Filed 02/11/21 Page 2 of 2 PageID 649




      The Court authorizes the Notice Administrator, KKC LLC, to distribute

the Notice of Settlement and Claim Form to putative collective-action members

as set forth in the Amended Settlement Agreement.

      DONE and ORDERED in Fort Myers, Florida on February 11, 2021.




Copies: All Parties of Record




                                     2
